                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

MARK GROVE,                               )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )       No. 2:18 CV 348
                                          )
STATE FARM MUTUAL                         )
AUTOMOBILE INSURANCE,                     )
                                          )
                     Defendant.           )

                                  OPINION and ORDER

       This matter is before the court on defendant State Farm Mutual Automobile

Insurance’s (“State Farm”) motion for summary judgment. (DE # 15.) For the reasons

that follow, defendant’s motion will be denied.

I.     BACKGROUND

       This matter arises from a motor vehicle accident that took place on August 18,

2016, in Hobart, Indiana. (DE # 3.) Plaintiff, Mark Grove, alleges that he was involved in

a hit-and-run accident wherein his vehicle was struck from behind by a vehicle driven

by an unknown individual. (Id.) Grove claims that he sustained personal injury and

property damage as a result of the collision. (Id.) He claims that his insurance policy

with State Farm provided coverage for uninsured, or unidentified, motorists, and he

presently seeks compensation from State Farm. (Id.)

       State Farm has moved for summary judgment. (DE # 15.) State Farm argues that

the evidence demonstrates that Grove was not involved in a motor vehicle accident
with an unidentified driver on August 18, 2016, and is therefore not entitled to

uninsured motorist coverage under his policy with State Farm. (DE # 16 at 13.)

       II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 requires the entry of summary judgment, after

adequate time for discovery, against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Palmer v. Marion County, 327 F.3d 588, 595

(7th Cir. 2003). In doing so, the non-moving party cannot rest on the pleadings alone,

but must present fresh proof in support of its position. Anderson, 477 U.S. at 248;

Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). A dispute about a material

fact is genuine only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable jury could find for

the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550 U.S. 372,

380 (2007).

       The court’s role in deciding a summary judgment motion is not to evaluate the

truth of the matter, but instead to determine whether there is a genuine issue of triable

fact. Anderson, 477 U.S. at 249-50; Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th

Cir. 1994). In viewing the facts presented on a motion for summary judgment, a court


                                               2
must construe all facts in a light most favorable to the non-moving party and draw all

legitimate inferences and resolve all doubts in favor of that party. NLFC, Inc. v. Devcom

Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).

III.   ANALYSIS

       After a thorough review of the parties’ arguments and the record, the court

concludes that the evidence, viewed in a light most favorable to Grove, reveals genuine

issues of material fact, including but not limited to the question of how the damage to

Grove’s vehicle occurred. It is up to a fact-finder, and not this court, to assess the

credibility of the evidence. Therefore, the court must deny State Farm’s motion for

summary judgment.

       Defendant has also moved to strike certain opinions in plaintiff’s expert’s

supplemental expert report and testimony. (DE # 22.) Motions to strike are usually only

granted in circumstances where the contested evidence causes prejudice to the moving

party. Kuntzman v. Wal-Mart, 673 F.Supp. 2d 690, 695 (N.D. Ind. 2009). That is not the

case here. There is no need to strike the challenged evidence because this evidence was

not considered in the resolution of State Farm’s motion for summary judgment.

Therefore, the motion to strike will be denied as moot.

IV.    CONCLUSION

       For these reasons, the court DENIES defendant State Farm Mutual Automobile

Insurance Company’s motion for summary judgment. (DE # 15.) The court also

DENIES defendant’s motion to strike. (DE # 22.) The court ORDERS the parties to file


                                              3
a joint status report regarding their willingness to engage in a settlement conference

before a Magistrate Judge by February 19, 2020. A trial date will be set under a separate

order.

                                         SO ORDERED.

         Date: February 5, 2020
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            4
